Case 1:17-cr-00100-MAC-ZJH Document 65 Filed 05/20/20 Page 1 of 3 PageID #: 354




 UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                           §
                                                    §
 versus                                             §    CASE NO. 1:17-CR-100
                                                    §
 COREY WAYNE STONE                                  §

                                  MEMORANDUM AND ORDER

          Pending before the court is Defendant Corey Wayne Stone’s (“Stone”) Administrative

 Exhaustion Notice Request (#64), wherein he requests the court take notice of the BOP’s March

 4, 2020, denial of his formal request for compassionate release. Stone’s request is moot.

          In the court’s Memorandum and Order (#57) dated April 21, 2020, the court specifically

 addressed Stone’s January 9, 2020, formal request and the BOP’s March 4, 2020, subsequent

 denial. The court order states:

          In response to Stone’s administrative request, the BOP determined that Stone did
          “not meet the criteria for Medical Circumstances - Debilitated Medical Condition”
          in order to be considered for compassionate release. The BOP noted that “although
          [Stone has] chronic medical conditions, [he is] able to independently attend to [his]
          activities of daily living. [His] condition is stable and [he is] able to function in a
          correctional facility.”

 The court attributed Stone’s formal request to his pro se motion (#51) relating to compassionate

 release due to his medical conditions. With regard to Stone’s pro se letter and motion relating to

 COVID-19 (## 53 and 56) the court noted that Stone had not submitted a formal request premised

 specifically on his COVID-19 concerns. The court stated:

          Further, Stone submitted only an informal administrative remedy request to the
          BOP staff relating to COVID-19. The Government also states that the BOP
          attorney confirmed that Stone has not initiated any formal request. Thus, it appears
          that Stone has not exhausted the administrative remedy process by submitting a
          formal request to have his circumstances evaluated by the warden regarding
          compassionate release specifically with regard to COVID-19.
Case 1:17-cr-00100-MAC-ZJH Document 65 Filed 05/20/20 Page 2 of 3 PageID #: 355



        On March 30, 2020, Stone submitted only an informal request for administrative remedy,

 which does not satisfy the requirements of 18 U.S.C. § 3582(c)(1)(A). Moreover, on April 2,

 2020, the BOP attempted to resolve Stone’s informal request by stating, “There is no guidance on

 COVID-19 emergency release procedures [and] [Stone] would still need to meet [the] criteria for

 home confinement.” Although Stone submitted an informal request, he must still satisfy the

 statutory requirements of 18 U.S.C. § 3582(c)(1)(A). Under 28 C.F.R. § 571.61, entitled

 Initiation of Request-Extraordinary or Compelling Circumstances, the following is required:

        (a) A request for a motion under 18 U.S.C. 4205(g) or 3582(c)(1)(A) shall be
        submitted to the Warden. Ordinarily, the request shall be in writing, and submitted
        by the inmate. An inmate may initiate a request for consideration under 18 U.S.C.
        4205(g) or 3582(c)(1)(A) only when there are particularly extraordinary or
        compelling circumstances which could not reasonably have been foreseen by the
        court at the time of sentencing. The inmate’s request shall at a minimum contain
        the following information:

                (1) The extraordinary or compelling circumstances that the inmate believes
                warrant consideration.

                (2) Proposed release plans, including where the inmate will reside, how the
                inmate will support himself/herself, and, if the basis for the request
                involves the inmate’s health, information on where the inmate will receive
                medical treatment, and how the inmate will pay for such treatment.

 28 C.F.R. § 571.61(a). In any event, at this juncture, even if he had exhausted his administrative

 remedies, Stone does not present a valid claim for relief, as discussed in the court’s previous

 orders, i.e., Stone has not raised any novel legal arguments, demonstrated that he does not pose

 a risk to any other person or the community if released, or established that extraordinary and

 compelling grounds exist for his release.

        Therefore, Stone must comply with the statutory requirements identified in 18 U.S.C.

 § 3582(c)(1)(A) and submit a request to the warden relating specifically to COVID-19.


                                                 2
Case 1:17-cr-00100-MAC-ZJH Document 65 Filed 05/20/20 Page 3 of 3 PageID #: 356




        SIGNED at Beaumont, Texas, this 20th day of May, 2020.




                                      ________________________________________
                                                  MARCIA A. CRONE
                                           UNITED STATES DISTRICT JUDGE




                                          3
